Exhibit 12.1 BURLINGTON NORTHERN SANTA FE, LLC and SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (In millions, except ratio amounts) (Unaudited) Successor Predecessor February 13 – March 31, 2010 January 1 – February 12, 2010 Three Months Ended March 31, 2009 Earnings: Income before income taxes $ $ $ Add: Interest and other fixed charges, excluding capitalized interest 63 72 Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 35 35 69 Distributed income of investees accounted for under the equity method 1 − 2 Amortization of capitalized interest − 1 1 Less: Equity in earnings of investments accounted for under the equity method 2 2 1 Total earnings available for fixed charges $ $ $ Fixed charges: Interest and fixed charges $ 65 $ 73 $ Reasonable approximation of portion of rent under long-term operating leases representative of an interest factor 35 35 69 Total fixed charges $ $ $ Ratio of earnings to fixed charges 5.73x 4.47x 2.72x E-2
